      Case 2:20-cr-00634-DWL Document 43 Filed 01/04/21 Page 1 of 6



 1
 2
 3
 4
 5
                         IN THE UNITED STATES DISTRICT COURT
 6
                              FOR THE DISTRICT OF ARIZONA
 7
 8   United States of America,                            CR-20-00634-1-PHX-DWL
 9                        Plaintiff,
                                                 MODIFIED PROTECTIVE ORDER
10            vs.
11
     Jill Marie Jones,
12
                          Defendant.
13
14
15
16
17
           Upon agreement of the parties, and good cause appearing,
18
           IT IS HEREBY ORDERED:
19
           The redacted online communications and reports related to the online
20
     communications between the FBI Online Covert Employees (OCE) and Defendant, Jill
21
     Marie Jones, are subject to this Protective Order and designated as “OCE-Related
22
     Discovery Information.” To identify the redacted online communications and serials, the
23
     United States shall use the following designation, on the material itself, in an
24
     accompanying cover letter or on a diskette cover or label: OCE-RELATED DISCOVERY
25
     INFORMATION-SUBJECT TO PROTECTIVE ORDER. The Defendant and all counsel
26
     (the “parties”) are hereby bound to the following restrictions with regard to any OCE-
27
     Related Discovery Information:
28
       Case 2:20-cr-00634-DWL Document 43 Filed 01/04/21 Page 2 of 6




 1          1.     The defense and Defendant shall use the OCE-Related Discovery
 2   Information solely and exclusively in connection with this case (including investigation,
 3   trial preparation, trial and appeal), and not for any commercial or other purpose.
 4          2.     Defense counsel may provide the disclosure to members of the defense team,
 5   i.e., co-counsel, investigators, interpreters, paralegals, office staff (hereinafter “defense
 6   team”) and the defendant. Defense counsel must provide a copy of the Protective Order to
 7   the recipient of the disclosure. Further, the recipient must sign the “Acknowledgement of
 8   Protective Order in United States v. Jill Marie Jones (hereinafter Acknowledgement)
 9   attached hereto as Exhibit A, indicating that he/she has reviewed the Protective Order and
10   agrees to be bound by its terms and consents to the jurisdiction of this Court. The defense
11   team receiving the disclosure shall not provide, reproduce or distribute in hard copy or
12   electronic form any disclosure without further order of the Court. The OCE-Related
13   Discovery Information shall be maintained by the defense team at the offices of defense
14   counsel without further order of the Court.
15          3.     This Order shall not prevent defense counsel from otherwise showing or
16   discussing with his/her client evidence contained within that the OCE-Related Discovery
17   information. Defendant may review the OCE-Related Discovery Information in this case
18   only in the presence of a member of the defense team – provided a member of the defense
19   team is present and the member of the defense team shall ensure that Defendant is never
20   left alone with any OCE-Related Discovery Information.. Defendant may not copy, keep,
21   maintain or otherwise possess any OCE-Related Discovery Information in this case at any
22   time. Defendant must return the OCE-Related Discovery Information to the defense team
23   at the conclusion of any meeting at which Defendant is permitted to view the disclosure.
24   Defendant may not take any of the OCE-Related Discovery Information out of the room in
25   which they are meeting with the defense team.         Defendant may not write down or
26   memorialize any of the OCE-Related Discovery Information. Defendant may not disclose
27   any of the OCE-Related Discovery Information or their contents, directly or indirectly, to
28   any person or entity other than those employed to assist in the defense.


                                                   -2-
       Case 2:20-cr-00634-DWL Document 43 Filed 01/04/21 Page 3 of 6




 1          4.     At the conclusion of any meeting with the Defendant, the member of the
 2   defense team present shall take the OCE Related Discovery Information with him or her.
 3   At no time, will any of the disclosure be left in the possession, custody or control of the
 4   Defendant.
 5          5.     The Order shall not prevent defense counsel from otherwise using the OCE
 6   Related Discovery Information to investigate, or prepare for its case. Defense counsel may
 7   use the OCE Related Discovery Information to support any motion, but may not file in the
 8   public docket any OCE-Related Discovery Information as an exhibit to any motion without
 9   an accompanying Motion to seal said exhibit.
10          6.     The defense counsel, or members of the defense team, may disclose OCE-
11   Related Discovery Information produced by the government to non-defense team members
12   such as outside investigators retained by the Defendant in this litigation, as follows:
13                 a.     Such disclosure may occur only as needed for the litigation.
14                 b.     The defense counsel must seek permission from the Court for such
15          disclosure. Such authority can be sought and approved ex parte.
16                 c.     Defense counsel must provide the recipient a copy of the Protective
17          Order. The recipient must sign the Acknowledgement, indicating that he/she has
18          reviewed the Protective Order and agrees to be bound by its terms and consents to
19          the jurisdiction of this Court for the purpose of any proceedings relating to the
20          performance under, compliance with, or violation of this Order.
21                 d.     Such expert or investigator shall not further copy or disseminate said
22          discovery without further order of the Court.
23          7.     Defense counsel shall maintain a list of persons to whom OCE-Related
24   Discovery has been provided and retain a copy of the Acknowledgement described above
25   that must be signed by all persons (defense team and non-defense team) receiving
26   disclosure.
27
28


                                                 -3-
       Case 2:20-cr-00634-DWL Document 43 Filed 01/04/21 Page 4 of 6




 1          8.      Defense counsel, members of the defense team, and any non-defense team
 2   members authorized to be in receipt of OCE-Related Discovery under the terms of this
 3   Protective Order, shall maintain all disclosure in a secure and safe area.
 4          9.      No OCE-Related Discovery Material materials may leave the geographic
 5   confines of the United States. No discovery materials may be faxed, copied, electronically
 6   mailed, photographed, sketched, excerpted, or reproduced in any other fashion outside the
 7   United States.
 8          10.     Should any OCE-Related Material provided by the government be
 9   improperly disclosed by a member of the defense team or a non-defense team member
10   authorized to be in receipt of the material, defense counsel shall use his or her best efforts
11   to obtain the return of any such material and to bind the recipient of the material to the
12   terms of this Order and shall, within ten business days of the discovery of such disclosure,
13   inform the Court and the United States of the unauthorized disclosure and identify the
14   circumstances thereof.
15          11.     Should defense counsel, any members of the defense team, or any other
16   person authorized under the Protective Order discover that any OCE-Related Material has
17   been improperly disclosed, they shall notify the Court and United States.
18          12.     All material provided to the defense team as part of the OCE-Related
19   Discovery Information in this case is now and will forever remain the property of the
20   United States. This Order shall survive the termination of this litigation and shall continue
21   in full force and effect thereafter.
22          13.     At the end of these proceedings, defense counsel shall ensure that all copies
23   of the OCE-Related Discovery materials have been returned to defense counsel by defense
24   experts, interpreters, investigators, other staff employed by defense counsel in connection
25   with the defense, and any other person to whom disclosure has been made under the terms
26   of this Protective Order.
27          14.     Defense counsel may retain a copy of the OCE-Related Discovery Material
28   for the purpose of potential future litigation relating to this matter. At the conclusion of


                                                 -4-
       Case 2:20-cr-00634-DWL Document 43 Filed 01/04/21 Page 5 of 6




 1   all related proceedings and the termination of the defense counsel’s representation of the
 2   Defendant, defense counsel may retain the OCE-Related Discovery Information as part of
 3   the client file for the adequate amount of time that defense counsel believes they need to
 4   retain the client file pursuant to any requirements of Arizona Rules of Professional Conduct
 5   ER 1.16. At the conclusion of the retention period, defense counsel shall return all copies
 6   of the OCE-Related Discovery Information to the government or destroy the OCE-Related
 7   Discovery Information giving the government notice of the destruction.
 8            15.   Defense counsel may retain or destroy any notes made by Defendant, the
 9   defense, and defense experts, interpreters and investigators. In the event that defense
10   counsel withdraws from the case, the attorney agrees, absent any contrary agreement with
11   the prosecutor, to return any previously disclosed material and all copies to the government.
12            16.   Either party may seek modification of this Order upon a showing of good
13   cause.
14
15                  Dated this 4th day of January, 2021.

16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -5-
       Case 2:20-cr-00634-DWL Document 43 Filed 01/04/21 Page 6 of 6




 1
                                                  EXHIBIT A
 2
                                     Acknowledgment of Protective Order;
 3
                         United States v. Jill Marie Jones, CR 20-00634-1-PHX-DWL
 4
              The undersigned acknowledges that he/she has read the Protective Order in United
 5
     States v. Jill Marie Jones, CR 20-00634-1-PHX-DWL, attached hereto (or has been read
 6   the Protective Order), understands the terms thereof, and agrees to be bound by its terms.
 7   The undersigned understands that the terms of the Protective Order obligate him/her to
 8   review     and/or   use   the    documents    labeled,   “OCE-RELATED      DISCOVERY
 9   INFORMATION-SUBJECT TO PROTECTIVE ORDER” in accordance with the
10   Protective Order, and not to disclose any such documents or information derived directly
11   therefrom other than as permitted by the Protective Order.
12                  The undersigned acknowledges that violation of the Protective Order may
13   result in penalties for contempt of court or other sanctions.
14
15
              Printed Name: ___________________         Date: ___________________
16
              Signature: ______________________
17
18
19
20
21
22
23
24
25
26
27
28


                                                  -6-
